Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 9-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayadevaprakash (US 20170168559 A1) in view of Sandberg (US 20120075341 A1).
Regarding claim 1, Jayadevaprakash teaches an electronic apparatus comprising: a display; a memory configured to store instructions; and a processor configured to execute the instructions (fig. 5)  to: control a display to display an image captured via a camera, render a virtual object to replace the object, generate an augmented reality image including the virtual object that is located in an area where the object is located in the image, and control the display to display the augmented reality image (e.g. FIG. 2A also illustrates an example computing device. The display screen may display a camera view 110 of an environment. It should be understood that the camera view 110 shown in FIG. 2A shows a marker and not a virtual object. Typically, a user will not see the marker in a camera view, and instead see a virtual object. In some embodiments, a camera view 110 showing a virtual object is displayed in response to an application being executed (or opened) on a computing device. The camera view 110 also includes objects found in the real-world environment, such as a couch 120, a plant 122, a table 124, a wall 227, etc. Using the example of the user wanting to view a painting on her wall 226, she has placed the marker 232 on the real-world wall 226 above the real-world couch 220. The user can then interact with the computing device to see the real-world environment through the camera view 110, which shows, in this example, the marker 233 on the wall 277 above the couch 120. The device then overlays a virtual object that depicts the painting over the marker 233, as shown in FIG. 2B. FIG. 2B illustrates that the device, based on recognizing the QR code 232, overlays a representation of the painting 290 in the environment 250 (in a camera view) in place of the marker 232. This allows the user to view how painting 290 would look when placed on the wall 227 in the camera view. The camera view 110 includes a virtual object 290, that has replaced the marker 232 shown in the real-word environment. In some embodiments, the object 290 may be overlaid on top of the marker 232. In some embodiments, the marker may be removed from the camera view 110 and replaced with the object 290. Moreover, in some embodiments the surface 234 that a marker is printed on may be recognized, and replaced in the same manner as the marker 232. Regardless of the manner, at least one virtual object 290 is shown in camera view 110 instead of a marker 232- para. 23-24 and figs. 2A-B). 
Jayadevaprakash fails to teach a first guideline, recognize an object in the image based on the first guideline.
In the same field of imaging AR/VR, Sandberg teaches a first guideline, recognize an object in the image based on the first guideline (e.g. determining virtual objects that correspond to the real world objects that are located along the line and enabling display of an item of visible indicia signifying a group that is positioned so as to correspond to at least one of the real world objects located along the line. The group is associated with the virtual objects- para. 16 and fig. 2). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR. (Also, see Hu 	US 20150338211 A1: fig. 1B-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Jayadevaprakash with the features of object recognition guidelines as taught by Sandberg. The motivation would have been device users may enjoy improved capabilities with respect to applications and services accessible via the device (para. 20). 
Regarding claim 2, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach/es wherein the processor is further configured to: based on an event, render the virtual object to indicate a movement of the virtual object (e.g. As such, when the user moves about a room with a device 106 viewing the marker, the device will display video in camera view (i.e., as if the virtual object were a part of the real-world environment). The camera view may be shown live, or in near real-time…the user is able to move or orient the virtual object relative to the marker, to adjust the placement of the virtual object in the scene (Jayadevaprakash: para. 20 and 37). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 3, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) wherein the processor is further configured to: identify a length of a blank space existing in an adjacent area of the object, identify whether the virtual object is capable of being located in the area where the object is located based on length information of the object and the length of the blank space, and based on the virtual object being capable of being located in the area where the object is located, render the virtual object (e.g. the computing device will only allow the user to select objects based on other objects in the real-world environment. For example, the device may only allow a user to select a painting that would fit above a couch and below a ceiling. As another example, the device may notify the user if the object will not fit within a particular real-world environment- Jayadevaprakash: para. 29). The calculation of the space between the couch and ceiling would inherently include height and length measurements. The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 5, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) wherein the processor is further configured to: control the display to display a plurality of virtual objects that are capable of replacing the object, and based on a user input selecting one of the plurality of virtual objects being received, render the virtual object corresponding to the user input (e.g. This way, a user can see what other objects 322 and 324 may look like in a camera view. For example, a user may decide that one object is too big for the real-world environment (e.g., a painting may be too large to hang above a couch). In such a case, the user may choose another painting 322 and 324 that fits within the real-world environment- Jayadevaprakash: para. 29 and fig. 3). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 6, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) based on a line being input in association with a surface of the object in the image, determine a location of the virtual object in the augmented reality image based on the input line (e.g. determining virtual objects that correspond to the real world objects that are located along the line and enabling display of an item of visible indicia signifying a group that is positioned so as to correspond to at least one of the real world objects located along the line. The group is associated with the virtual objects- Sandberg: para. 16 and fig. 2). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 7, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) wherein the processor is further configured to: identify a location of the virtual object in the augmented reality image based on location information and angle information of the camera, and generate the augmented reality image by arranging the virtual object in the location (e.g. A user is not required to stand directly in front of the surface (e.g., wall 227) that the user intends to have the virtual object rendered on. For example, the user may view the real-world wall through display while the device is positioned at an angle to the real-world wall. In such a case, the computing device will use the plane of the marker 232 in relation to the device to render the virtual object 290 (a painting in FIG. 2B) in the camera view 110 in substantially the same plane as the marker 232. In some embodiments, the plane that the virtual object 290 may be shown in the camera view based at least in part on a plane of the marker 232 in the received image- Jayadevaprakash: para. 24 and 36-38). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 9, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) based on receiving a user input that moves the virtual object included in the augmented reality image, change a location of the virtual object based on the user input and render the virtual object according to the changed location (e.g. the user is able to move or orient the virtual object relative to the marker, to adjust the placement of the virtual object in the scene (Jayadevaprakash: para. 20 and 37). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 10, see the rejection of claim 1 above. Jayadevaprakash as modified by Sandberg further teach(es) based on location information or angle information of the camera being changed while the augmented reality image is displayed, change the virtual object based on the location information or angle information of the camera. (e.g. As such, when the user moves about a room with a device 106 viewing the marker, the device will display video in camera view (i.e., as if the virtual object were a part of the real-world environment). The camera view may be shown live, or in near real-time…the user is able to move or orient the virtual object relative to the marker, to adjust the placement of the virtual object in the scene (Jayadevaprakash: para. 20 and 37). The same motivation to combine used in claim 1 above is applied herein.
Claim(s) 11-13 recite(s) similar limitations as claim(s) 1-3 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1-3 is/are incorporated herein. Furthermore, Jayadevaprakash teaches a method to carry out the invention (abstract).
Claim(s) 15-17 and 19 recite(s) similar limitations as claim(s) 5-7 and 9 above, but in method form. Therefore, the same rationale used in regards to claim(s) 5-7 and 9 is/are incorporated herein. Furthermore, Jayadevaprakash teaches a method to carry out the invention (abstract).
Claim(s) 20 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Jayadevaprakash teaches a computer readable medium (para. 43).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayadevaprakash (US 20170168559 A1) in view of Sandberg (US 20120075341 A1) as applied to claim 1 above, in view of Palm (US 5699444 A).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Jayadevaprakash as modified by Sandberg teach/es all the limitations of claim 8 except
wherein the processor is further configured to: generate a second guideline for guiding a capturing angle of the camera, and change a length of the second guideline according to the capturing angle of the camera. 
In the same field of camera captured images, Palm teaches wherein the processor is further configured to: generate a second guideline for guiding a capturing angle of the camera, and change a length of the second guideline according to the capturing angle of the camera (e.g. determining a distance h representing a distance of point d to a line joining principle points of said one or more cameras used to capture said two images using the measured offsets, the focal length and the angles- claim 2).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use camera capture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Jayadevaprakash as modified by Sandberg with the features of a length and angles as taught by Palm. The motivation would have been being as Sandberg teaches a first guideline it would be obvious to one skilled to create a second guideline based on simple geometric properties such as angle and length/distance as taught by Palm. Palm also teaches the need for accurate viewing parameters is being expressed by an ever increasing population of computer users who use digital and analog images for a wide range of purposes, from engineering measurement applications to marketing and sales presentations (para. 19). 
Claim(s) 18 recite(s) similar limitations as claim(s) 8, but in method form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Jayadevaprakash teaches a method to carry out the invention (abstract).
Allowable Subject Matter
Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613